Citation Nr: 0921021	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-27 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a left 
spermatocele.

2.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus on or after December 16, 2002.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 
and from November 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The January 2002 rating 
decision granted service connection for diabetes mellitus and 
assigned a 20 percent disability evaluation effective from 
November 20, 1999.  The January 2003 rating decision denied 
service connection for a left spermatocele.  The Veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.  In December 2005, the Board, 
in pertinent part, reopened the claim for service connection 
for a left spermatocele and remanded the merits of that claim 
for further development as well as entitlement to a higher 
initial evaluation for diabetes mellitus on or after December 
16, 2002.  That development was completed, and the case has 
since been returned to the Board for appellate review.

A hearing was held on January 11, 2005, in Atlanta, Georgia, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been received 
since the issuance of the September 2008 supplemental 
statement of the case (SSOC).  Although the Veteran did not 
submit a waiver of the RO's initial consideration of the 
evidence, the Board notes that the evidence is duplicative of 
that already associated with the claims file.  Indeed, it 
appears that the Veteran merely submitted photocopies of 
documents already contained in the claims file and 
highlighted portions of these documents with handwritten 
arguments.  Therefore, the Board will proceed with a decision 
on the issues on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a left 
spermatocele that is causally or etiologically related to his 
military service.

3.  On or after December 16, 2002, the Veteran's diabetes 
mellitus has not been shown to require insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.



CONCLUSIONS OF LAW

1.  A left spermatocele was not incurred in service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  The criteria for an initial evaluation in excess of 40 
percent for diabetes mellitus on or after December 16, 2002, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.119, Diagnostic Code 
7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the claim for a higher initial 
evaluation for diabetes mellitus, the Veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied with respect to the issue 
of entitlement to a higher initial evaluation for diabetes 
mellitus.  

With respect to the claim for service connection for a left 
spermatocele, the RO did provide the appellant with notice in 
November 2002 prior to the initial decision on the claim in 
January 2003, as well as in January 2006 and September 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2002 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the September 2003 statement 
of the case (SOC) and the January 2004, March 2004, and 
September 2008 supplemental statements of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2002, January 2006, 
and September 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002, January 2006, and September 2006 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  The November 2002 letter 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the November 2002 letter 
informed the Veteran that it was still his responsibility to 
support his claim with appropriate evidence, and the January 
2006 and September 2006 letters indicated that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  After the notice was provided, the claim was 
readjudicated in a September 2008 SSOC. See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).

In addition, the duty to assist the appellant has been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  His records from the 
Social Security Administration (SSA) were also obtained.  In 
addition, the Veteran was afforded VA examinations in August 
2001, August 2003, January 2005, March 2006, and October 
2006, and he was provided the opportunity to testify at a 
hearing before the Board.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with SOCs and SSOCs, which informed 
them of the laws and regulations relevant to the Veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case. 


I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left 
spermatocele.  The Veteran's service treatment records show 
that he sought treatment in February 1967 for a lump in his 
left groin, which was treated with tetracycline.   It was 
noted later that month that the lump had become smaller.  He 
was later seen in March 1967 with complaints of swollen and 
painful testicles and was diagnosed with monoliasis of the 
scrotum.  He also had ingrown hairs on left and right thighs 
that appeared infected, and the treating physician observed 
that he had a small, nontender left inguinal node that had 
been treated in February 1967.  The Veteran was also 
documented as having a rash between his legs in August 1967, 
and he sought treatment for a cyst in the pubic area in May 
1968.  However, despite this symptomatology, there was no 
indication that the Veteran actually had a left spermatocele 
during his first period of service, and his May 1968 
separation examination found his genitourinary system to be 
normal.  In fact, the March 2006 VA examiner stated that the 
cyst in the pubic area was probably a swollen lymph node in 
the groin resulting from a candida infection.  In particular, 
he noted that the Veteran had been treated for a scrotal and 
groin fungus that cleared without any subsequent problems.  
He also observed that there was no mention of any involvement 
in the left testicle and that spermatoceles are usually 
diagnosed when there is tenderness in the spermatic cord.  As 
such, the evidence does not show that the Veteran had a left 
spermatocele in service as opposed to other genitourinary 
problems during his first period of service.  

Moreover, with respect to the Veteran's second period of 
service, the presumption of soundness applies because there 
is no record of a physical examination at the time the 
Veteran entered into that period of service. See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994) (where there was no 
entrance examination report of record because it was presumed 
to have been lost in a fire, the presumption of soundness 
attached as reflected by the conclusion that it had been 
rebutted by clear and unmistakable evidence of the pre-
service existence of the disability).   This presumption of 
soundness has not been rebutted by clear and unmistakable 
evidence.  In this regard, the Board notes that there is 
insufficient medical evidence indicating that a left 
spermatocele preexisted his period of service.   As 
previously noted, his service treatment records did not 
document any diagnosis of a left spermatocele, and the March 
2006 VA examiner opined that the cyst in service was not a 
spermatocele.  The examiner also stated that it was unlikely 
that his current left spermatocele preexisted his second 
period of military service.  Further, even assuming for the 
sake of argument that the presumption of soundness as it 
relates to a left spermatocele was rebutted in this case, 
there is no competent medical evidence which indicates that 
such a disorder was aggravated by the Veteran's military 
service.  Therefore, the Board's analysis must turn to the 
issue of whether a current left spermatocele was incurred 
during the Veteran's second period of service. See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003).

The Veteran's service treatment records during his second 
period of service only document residual urethritis in 
February 1972 and penile discharge in August 1972 and March 
1973.  He also underwent a circumcision in November 1972.  
There was no mention of a spermatocele, and his June 1973 
separation examination found his genitourinary system to be 
normal.

In addition, the medical evidence of record does not show 
that the Veteran sought any treatment for many decades 
following his separation from service.  Thus, to the extent 
the Veteran may have had any genitourinary symptomatology in 
service, such symptomatology does not appear to have been 
indicative of a spermatocele.  Moreover, the symptomatology 
would appear to have been acute and transitory and to have 
resolved prior to his separation.  Therefore, the Board finds 
that a left spermatocele did not manifest during service or 
for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
left spermatocele, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that a left 
spermatocele manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the Veteran's military service.   
The Board does observe the Veteran's report that he has had 
pain in the left scrotum since 1968.  While lay persons may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder, they are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis. 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 
303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no medical evidence showing that a current left 
spermatocele is related to the symptomatology in service.  

The August 2003 VA examiner noted the Veteran's report that 
he first noticed a left spermatocele in 1968 and had a 
history of pain in the scrotum since that time.  The examiner 
indicated that he first saw the Veteran in December 2000 and 
stated that he knew of no specific cause for the spermatocele 
and that there was no history of any causative trauma or 
disease process.  He noted that "these are usually 
spontaneous processes with no known causes."  

In addition, the March 2006 VA examiner reviewed the 
Veteran's claims file and indicated that either the cyst in 
service had "absolutely no connection" with the 
spermatocele that developed on the left side some time later 
or that it was unlikely that the cyst had any connection with 
it.  In particular, he noted that the spermatocele had 
developed approximately 30 years later and commented that it 
is very inconsistent for something to be present for so long 
without being noticed, especially considering the Veteran had 
two intermittent full examinations during which no 
abnormality was found in his genito-rectal tract.  The 
examiner opined that the spermatocele was a separate entity 
that developed later and was noted in 2000.  

A January 2003 letter from a private urologist did observe 
the Veteran's reports of having a cyst in 1968 and noted that 
his service treatment records did confirm the existence of 
such a cyst.  However, the private urologist did not provide 
any opinion as to whether a current left spermatocele may be 
related to the cyst in service.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left spermatocele.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a left spermatocele is not warranted.


II.  Higher Initial Evaluation 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran is currently assigned a 40 percent disability 
evaluation for diabetes mellitus effective from December 16, 
2002, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under that diagnostic code, a 40 percent disability 
evaluation is contemplated for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent disability evaluation is warranted for diabetes 
mellitus requiring insulin, a restricted diet, and regulation 
of activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his diabetes mellitus on or after December 16, 2002.  The 
preponderance of the medical evidence of record does not show 
him to require insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

The Veteran did tell the January 2005 VA examiner that he was 
placed on insulin in 1989, continues to be on a diet, and has 
restricted activities due to his diabetes because of 
fatigability and decreased vision.  He also reported having 
retinopathy, neuropathy, and erectile dysfunction.  However, 
the Veteran further indicated that he only saw his diabetic 
provider every three months, and there was no indication as 
to whether he had ever been hospitalized.  

The Board does observe that the evidence of record includes a 
form completed by a VA physician in August 2004 in which a 
box was checked indicating that the Veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  The words "insulin" and "restricted diet" were 
underlined.  It was also noted that the Veteran had visual 
and neurological complications that were directly due to his 
diabetes mellitus.  However, the Board notes that that the 
Veteran's treatment records do not document these episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  

The Veteran was afforded a VA examination in October 2006 to 
verify the authenticity of the August 2004 form.  The 
examiner noted that the physician who had signed the August 
2004 form was located at another VA Medical Center, and as 
such, he was unavailable to comment.  Nevertheless, as 
directed by the December 2005 remand, the October 2006 VA 
examiner reviewed the claims file and the Veteran's medical 
history and performed a physical examination to ascertain the 
current severity and manifestations of the Veteran's service-
connected diabetes mellitus.  The examiner observed that the 
Veteran began taking insulin in 1989 and had a restricted 
diet.  It was also noted that Veteran reported that he could 
not walk due to pain in his legs and that he was unable to go 
fishing or hunting.  However, the Veteran's history did not 
include ketoacidosis or hypoglycemic reactions or any 
hospitalizations, and it was noted that he only saw his 
diabetic care provider monthly.  In his discussion, the 
examiner again stated that the Veteran required restricted 
diet and insulin, and he indicated that he had peripheral 
neuropathy secondary to his diabetes mellitus.  However, the 
examiner commented that that the Veteran himself had denied 
having any ketoacidosis or hypoglycemic reactions or any 
hospitalizations for ketoacidosis or hypoglycemia.  The 
examiner also indicated that a review of the Veteran's 
records confirmed those statements.  In addition, he noted 
that the Veteran saw his diabetic care provider only once a 
month rather than twice a month and stated that he had 
problems with hyperglycemia, but not hypoglycemia.

Based on the foregoing, the medical evidence does show that 
the Veteran requires insulin, a restricted diet, and some 
regulation of activities, as well as some possible 
complications.  However, the preponderance of this evidence, 
including the Veteran's treatment records, January 2005 VA 
examination, and October 2006 VA examination, does not 
establish that he has episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.  

The Board does observe that the Veteran submitted medical 
literature to support his claim for a higher initial 
evaluation for diabetes mellitus.  However, this evidence is 
general in nature, and no examiner has specifically related 
the information contained therein to the Veteran. See Sacks 
v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say 
that medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that it is of little probative value in this 
case. 

Based on the foregoing, the Veteran has not been shown to 
have met the criteria for a 60 percent disability evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a higher initial 
evaluation for his diabetes mellitus on or after December 16, 
2002.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.   In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
diabetes mellitus under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). In this case, the Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe that the Veteran is currently 
unemployed and that the October 2006 VA examiner indicated 
that he is medically disabled due to his back and diabetes 
mellitus.  However, the evidence does not show that he is 
unemployed due solely to his service-connected diabetes 
mellitus.  Moreover, the sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
Instead, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
It not clear from the evidence of record that the Veteran's 
diabetes mellitus alone is productive of marked interference 
with employment.

The Board further notes that the Veteran was awarded 
disability benefits from the Social Security Administration.  
However, a review of the decision shows that it consider 
numerous disabilities, including a cervical spine disorder, 
hypertension, alcoholism, and obesity, as well as diabetes 
mellitus.  In this decision, the Board is only concerned with 
the impact of the Veteran's service-connected diabetes 
mellitus.  Moreover, the criteria utilized by VA and the SSA 
in determining entitlement to disability benefits are not 
same, and a determination by SSA is not binding upon VA. See, 
e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992).  The law requires VA to make an 
independent analysis and determination.  In this case, VA is 
not able to consider all the disabilities from which the 
Veteran suffers in determining unemployability. See 38 C.F.R. 
§ 4.16(a).  As such, the grant of SSA benefits is not 
sufficient to warrant referral for an extraschedular 
evaluation.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected diabetes mellitus, as evidenced by his 
40 percent disability evaluation, the evidence does not show 
that the disorder alone precludes gainful employment.  The 
Board would note that "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1 (2008).  Based on a review of the evidence of 
record, the Board is of the opinion that the disability 
evaluation assigned to the Veteran's diabetes mellitus under 
the VA Schedule for Rating Disabilities accurately reflects 
the Veteran's overall impairment to his earning capacity due 
to that service connected disability.  Therefore, an 
extraschedular evaluation for the Veteran's service-connected 
diabetes mellitus on or after December 16, 2002, is not 
warranted.




ORDER

Service connection for a left spermatocele is denied.

An initial evaluation in excess of 40 percent for diabetes 
mellitus on or after December 16, 2002, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


